DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As directed by the amendments filed March 1st, 2022, claims 1, 2, 4-8, and 10-19 have been amended. Claims 3, 9, and 20 have been cancelled. Thus, claims 1, 2, 4-8, and 10-19 are presently pending in this application.
35 USC § 112(b) rejections and objections to the disclosure have been overcome by the amendments.

Response to Arguments
Applicant's arguments filed March 1st, 2022 have been fully considered but they are not persuasive. See rejections for the amended claims below.
Regarding the argument that “Santimaw, fails to teach or suggest at least "a hollow conduit having a first end and a second end, said first end connected to said second end of said elongated portion of said attachment member", please see Annotated Fig. 1 disclosed by Santimaw below showing "a hollow conduit having a first end and a second end, said first end connected to said second end of said elongated portion of said attachment member.”

    PNG
    media_image1.png
    356
    462
    media_image1.png
    Greyscale

Annotated Fig. 1
 
Regarding the argument that “the end of suction tube 18 within collection bag 14 is not in connection with anything, but is freely arranged inside collection bag 14,” the tubing within collection bag 14 is an evacuation tube 16 ([0027]; fig. 1), which is a separate feature disclosed by Santimaw. The end of suction tube 18 is connected to one end of the elongated portion of the attachment member as shown in Annotated Fig. 1 above.
Regarding the argument that “collection bag 14 cannot be considered to be an elongated portion, as it is a collection bag. A bag cannot be considered an elongated portion,” the structure of the collection bag 14 in Santimaw includes an elongated portion (see Fig. 1). Furthermore, the language of the claims submitted by the Applicant do not preclude bags to be interpreted as elongated portions.
Regarding the argument that ”suction tube 18 of Santimaw is still not connected to an end of the "elongated portion", but is freely arranged inside collection bag 14 without connecting to anything,” please see Annotated Fig. 1 where Santimaw’s disclosure is annotated to show that the end of suction tube 18 is connected to one end of the elongated portion of the attachment member. The tubing within collection bag 14 is an evacuation tube 16 ([0027]; fig. 1).
Regarding the argument that “the solution of Santimaw would not teach or motivate a person skilled in the art to provide a solution as provided by claim 1, where a conduit is directly connected to an attachment flange via an elongated portion,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Santimaw discloses a non-invasive bodily waste collection system that is configured to remove and collect waste discharged from a person ([0025]) that is substantially identical in structure to the Applicant’s claims, for the purpose of making a bodily waste collection system noninvasive ([0011]).
Regarding the argument that the application discloses “a completely different solution than the one proposed in Santimaw,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/982475 (as amended on 3/22/2022) in view of Santimaw (US 20100298789).
Regarding instant claim 1, claim 1 of Copending Application No. 16/982475 discloses all elements of instant claim 1 with the exception of d. said conduit is at least 30 cm in length, and e. said conduit has an average diameter of less than 8 cm. However, Santimaw teaches an analogous fecal collecting system (par. 25, 28, 29; fig. 1, 2) and further teaches that the waste may be stored and emptied away from the user without requiring manual removal (Par. 55) and that the conduit 18 is connectable to a suction device such as a centralized wall suction system readily available in hospitals (Par. 35). One of ordinary skill in the art would have been motivated to modify claim 1 of Copending Application No. 16/982475 to include a conduit 18 that is at least 30 cm in length in order to allow for the functions taught. Therefore, it would have been obvious 
One of ordinary skill in the art would recognize that the workable diameter for conduit 18 would depend on the viscosity of the waste that is being conveyed along conduit 18, the level of vacuum that is being supplied to conduit 18, and the desired speed for conveyance of the waste away from the patient. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of claim 1 of Copending Application No. 16/982475 with an average diameter of less than 8 cm to predictably provide a conduit that is low profile and comfortable to the patient while also effectively removing the waste from the patient at the desired speed at a comfortable and safe vacuum level.

Claims 2 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/982475 (as amended on 3/22/2022) in view of Santimaw (US 20100298789) in view of Mullejans (US 20110137273). 
Regarding instant claim 2, modified claim 1 of copending Application No. 16/982475 discloses the system according to claim 1 but is silent whether said system is characterized in that said conduit is provided with anti-kinking and/or anti-collapsing means. However, Mullejans teaches that the conduit 21 be provided with anti-kinking and/or anti-collapsing means 30, 31 in order to reduce the risk of twist and/or bent into a 
Regarding instant claim 8, modified claim 1 of copending Application No. 16/982475 discloses the system according to claim 1 but does not disclose that said system comprises of a conduit connection member which allows the conduit to be detachably connected to the collection bag. However, Mullejans teaches a system that comprises of a conduit connection member 10 which allows the conduit to be detachably connected to the collection bag 20 (Fig. 1 & 2) to allow for additional fecal collecting capacity such as nightly stools (Abstract). One of ordinary skill in the art would have been motivated to incorporate a detachable collection bag to increase the collection capacity of the collection system, enabling less disturbances to the user and the caregiver during use (Par. 56).

Claims 4-7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/982475 in view of Santimaw (US 20100298789) in view of Mullejans (US 20110137273) in view of Cisko (US 20140276501).
Regarding claim 4, modified claim 1 of copending Application No. 16/982475 discloses the system according to claim 1 but does not disclose an attachment flange comprising of a first portion closest to the opening of the attachment member and a 
Regarding claim 5, “an attachment flange formed as a 3D formed structure” is a product-by-process recitation. The method of production is independent of the 
Regarding claim 6, modified claim 1 of Copending Application No. 16/982475 does not disclose that the dorsal portion and/or a ventral portion of the attachment flange is/are higher than a central portion of the attachment flange. However, Cisko teaches an analogous attachment flange 20 having a ridge 32 with a tapering thickness (Par. 23; Fig. 3: “the thickness of the ridge is tapered between the apex 40 of the curved base 20 and the bottom 42 of the curved base 20”) where the dorsal portion 42 and/or a ventral portion 40 of the attachment flange 20 is/are higher than a central portion 24 of the attachment flange 20, thus providing “extra thickness to a part of the three-dimensional region of the wearer, such as, for example, the base of the gluteal cleft” 
Regarding claim 7, modified claim 1 of Copending Application No. 16/982475 does not disclose that the dorsal portion and/or a ventral portion of the attachment flange extend dorsally at least 12 mm from the dorsal/ventral portion of the opening 36 respectively. However, Cisko teaches an analogous attachment flange 20 with a variable width of the dorsal portion 42 and/or the ventral portion 40 of the attachment flange 20 in order to provide better coverage and conformity to the natural curvature of the perianal region and/or protection against the formation of sacral ulcers (Par. 21: “the width of the curved base, or portions thereof, may be varied (e.g., increased)”). One of ordinary skill in the art would recognize that adjusting the width of the attachment flange 20 to increase conformity of the attachment flange 20 and to increase or decrease the amount of skin covered by the attachment flange 20 can result in increased user comfort. Therefore, it would be obvious to one of ordinary skill in the art before the 
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/982475 (as amended on 3/22/2022) in view of Santimaw (US 20100298789) in view of Mullejans (US 20110137273) in view of Nielsen (US 6332879).
Regarding claim 10, modified claim 1 of Copending Application No. 16/982475 does not disclose an attachment flange provided with a groove on the skin contacting surface of said attachment flange, said groove encircling the opening, and said groove being filled with a liquid adhesive. However, Nielsen teaches an attachment flange 11 is provided with a groove 21 on the skin contacting surface of said attachment flange 11, said groove 21 encircling the opening (Page 9 col. 5 lines 62-64;Fig. 8), and said groove being filled with a liquid adhesive 7 (Page 11 col. 10 lines 13-21). One of ordinary skill in the art would have been motivated to modify the attachment flange 11 to incorporate adhesive-filled grooves 21 in order to provide for a better sealed adhesion of the attachment flange 11 around the desired region of the user’s body (Page 10 col. 7 lines 55-59).
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/982475 in view of Santimaw (US 20100298789) in view of Mullejans (US 20110137273) in view of Fattman (US 20050065486).
Regarding claim 11, modified claim 1 of Copending Application No. 16/982475 does not disclose the thickness of the adhesive being greater than 1mm, greater than 2mm or greater than 3mm. However, Fattman teaches utilization of adhesives 0.03 inches or more in order “to adequately incorporate absorbent materials into their formulation” (Par. 14). The absorbent adhesives help to increase the strength of the bond to skin by absorbing perspiration (Par. 13). One of ordinary skill in the art would have been motivated to modify the adhesive to increase the strength of the bond to skin by incorporating adsorbent materials into the adhesive, thus making the adhesive layer greater than 1mm, 2mm, or 3mm (Par. 14).
Claim 12-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/982475 (as amended on 3/22/2022) in view of Santimaw (US 20100298789) in view of Mullejans (US 20110137273) in view of Temple (US 5312384).
Regarding claim 12, modified claim 1 of Copending Application No. 16/982475 does not disclose an applicator, said applicator comprising a handle portion, an opening arranged at one end of the handle portion, said opening being arranged to allow the conduit to pass through the opening and a pressure applying surface arranged at the opening, said pressure applying surface being arranged to be suitable for pressing the attachment flange of the attachment member against the perianal skin of the Perineum and the Crena Ani of the user. However Temple teaches an applicator, said applicator comprising a handle portion 30, an opening 34 arranged at one end of the handle 
Regarding claim 13, modified claim 1 of Copending Application No. 16/982475 does not disclose that the dorsal portion and/or a ventral portion of the pressure applying surface of the applicator has a top point elevated at least 5 mm in the cranial direction from the portion of the applicator adapted to receive the opening of said attachment member. However, Temple teaches that the “means for adjusting the size of the bearing surface so that the device may be used on patients displaying a wide range of anatomical variation” (Abstract). It would be obvious to one of ordinary skill in the art before the effective filing date to apply the recited length and angle to the fecal collection system as a matter of routine optimization and design to adapt the applicator to the desired body surface of the user (Fig. 19-23).
Regarding claim 14, modified claim 1 of Copending Application No. 16/982475 does not disclose the ventral and a dorsal portion of the pressure applying surface is less than 13mm wide, less than 11 mm wide, less than 8mm wide or less than 6mm wide. However, Temple teaches that the “means for adjusting the size of the bearing 
Regarding claim 15, modified claim 1 of Copending Application No. 16/982475 does not disclose the angle between a path along a dorsal portion of the pressure applying surface along the central plane of the applicator and a path along a ventral portion of the pressure applying surface along the central plane of the applicator is less than 170 degrees, less than 155 degrees, or less than 140 degrees. However, Temple teaches that the “means for adjusting the size of the bearing surface so that the device may be used on patients displaying a wide range of anatomical variation” (Abstract). It would be obvious to one of ordinary skill in the art before the effective filing date to apply the recited length and angle to the fecal collection system as a matter of routine optimization and design to adapt the applicator to the desired body surface of the user (Fig. 19-23). However, Temple teaches that the “means for adjusting the size of the bearing surface so that the device may be used on patients displaying a wide range of anatomical variation” (Abstract). It would be obvious to one of ordinary skill in the art before the effective filing date to apply the recited length and angle to the fecal collection system as a matter of routine optimization and design to adapt the applicator to the desired body surface of the user (Fig. 19-23).
Regarding claim 16, modified claim 1 of Copending Application No. 16/982475 does not disclose the applicator comprises a ventral top point (A) on a ventral portion of 
Regarding claim 17, modified claim 1 of Copending Application No. 16/982475 does not disclose that the pressure applying surface of the applicator is arranged to completely encircle the conduit during application of the attachment flange to the user. However, Temple teaches an applicator, said applicator comprising a handle portion 30, an opening 34 arranged at one end of the handle portion, said opening 34 being arranged to allow the conduit to pass through the opening 34 and a pressure applying surface 32 arranged at the opening 34, said pressure applying surface 32 being arranged to be suitable for pressing the attachment flange of the attachment member against the perianal skin of the Perineum and the Crena Ani of the user (Page 13 col. 5 lines 20-22) in order to allow caregivers “to conveniently and securely attach” (Col. 2 line 44) the attachment flange to the peri-anal skin. One of ordinary skill in the art would 

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/982475 (as amended on 3/22/2022) in view of Santimaw (US 20100298789) in view of Mullejans (US 20110137273) in view of Temple (US 5312384) in view of Fenton (US 3825005).
Regarding claim 18, modified claim 1 of Copending Application No. 16/982475 does not disclose a system comprising of a conduit connection member which allows the conduit to be detachably connected to the collection bag and that the conduit connection member is arranged at the second end of the conduit and is releaseably attached to the applicator. 
Temple further discloses that the conduit connection member (outer 430 and inner 437) is arranged at the second end of the conduit 430 and is releaseably attached to the applicator 437 (Page 14 col. 7 lines 24-34; Fig.16a-b). Temple discloses that “a specifically shaped applicator is provided to enable a nurse or physician to easily apply the adhesive to the device and to conveniently and securely attach the adhesive and latex about the upper opening to the skin about the anus” (Col. 2 lines 42-46).
However, Fenton teaches a conduit connection member 51, 52 which allows the conduit 44 to be detachably connected (Col. 6, lines 51-61) to the collection bag 50 (Fig. 6) so that the collection bag 50 “continually accepts discharge of fecal matter” until the collection bag 50 needs to be emptied. At which point, the collection bag 50 can be 
Therefore, one of ordinary skill in the art would have been motivated to modify the fecal collection system disclosed by the modified claim 1 of Copending Application No. 16/982475 to incorporate a conduit connection member which allows the conduit to be detachably connected to the collection bag and that the conduit connection member is arranged at the second end of the conduit and is releaseably attached to the applicator in order to increase the ease of the installation of the collection system to the user as well as the ease of disposal and/or testing of the collected feces as disclosed.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/982475 (as amended on 3/22/2022) in view of Santimaw (US 20100298789) in view of Mullejans (US 20110137273) in view of Webb (US 3626941).
Regarding claim 19, modified claim 1 of Copending Application No. 16/982475 does not disclose that the system comprises a fastening structure, said fastening structure comprising a waistband 15 and a supporting strap arrangement 14, 17 arranged to press the attachment flange of the attachment member against the peri- anal skin of the user. However, Webb teaches a system comprising of a fastening structure, said fastening structure comprising a waistband and a supporting strap arrangement arranged to press the attachment flange 20 of the attachment member 10 against the peri- anal skin of the user (Page 5 col. 2 lines 31-43).  One of ordinary skill in the art would have been motivated to modify the fecal collection system to 
These are provisional nonstatutory double patenting rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) do/does not recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “anti-kinking and/or anti-collapsing means” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. In this case, anti-kinking means “meant means which prevent the conduit from kinking and thereby blocking the flow through the conduit.” Anti- collapsing means “are understood as means which prevent the opposing side walls” (see page 3 line 18-22 of the specification) of the conduit from coming into contact with each other which could block the flow of stool through the conduit
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as unpatentable over Santimaw (US 20100298789) in view of Mullejans (US 20110137273).
Regarding claim 1, Santimaw discloses: 
a fecal collecting system 10 arranged to collect fecal waste from a user 12 (Par. 25, 28; Fig. 1), comprising

said attachment member 14 comprising an opening 24 which is arranged to be in fluid communication with the anus of the user and an attachment flange 30 which is arranged to encircle said opening 24 and which is arranged to be attached to the peri-anal skin surrounding the anus of the user such that a fluid tight seal is established between the attachment flange 30 and the peri-anal skin of the user entirely around the anus of the user (Par. 28, 29; Fig. 2), and an elongated portion having a first end and a second end, said first end being connected to the attachment flange (see Annotated Fig. 1 above),
a collection container 48 for collecting the faecal waste from the user (par. 35; fig. 1), and
a hollow conduit 18 having a first end and a second end, said first end connected to said second end of said elongated portion of said attachment member 14 (see Annotated Fig. 1 above) and being in fluid communication with the opening 24 of said attachment member 14 and said second end being in fluid communication with said collection container 48 (Par. 35; Fig. 1),
Santimaw does not explicitly disclose said conduit 18 is at least 30 cm in length and has an average diameter of less than 8 cm. However, Santimaw teaches that the waste may be stored and emptied away from the user without requiring manual removal (Par. 55) and that the conduit 18 is connectable to a suction device such as a centralized wall suction system readily available in hospitals (Par. 35). One of ordinary skill in the art would have been motivated to modify Santimaw’s disclosure to include a In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
One of ordinary skill in the art would recognize that the workable diameter for conduit 18 would depend on the viscosity of the waste that is being conveyed along conduit 18, the level of vacuum that is being supplied to conduit 18, and the desired speed for conveyance of the waste away from the patient. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Santimaw with an average diameter of less than 8 cm in order to predictably provide a conduit that is low profile and comfortable to the patient while also effectively removing the waste from the patient at the desired speed at a comfortable and safe vacuum level. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Santimaw further discloses:
an attachment flange 30 having an outer width which is larger than the width of the conduit near the first end of the conduit (Fig. 1; Par. 34),
said attachment flange 30 is provided with a skin friendly adhesive on a skin contacting surface of said attachment flange 30 (Par. 29; Santimaw discloses that the adhesive is provided for releasable securement of the system to the peri-anal region. 
Santimaw does not disclose a bag for collecting the fecal output. However, Mullejans teaches a fecal collection system utilizing a collection bag 20 for collecting the faecal output (Par. 38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw’s device such that a fecal collection system utilizes a collection bag  for collecting the fecal output, as taught by Mullejans, for the purpose of providing the fecal collection system with a much larger collecting volume capacity without sacrificing user comfort (Par. 7).
Regarding claim 2, Santimaw does not disclose that the conduit is provided with anti-kinking and/or anti-collapsing means. However, Mullejans teaches that the conduit 21 be provided with anti-kinking and/or anti-collapsing means 30, 31 (“first and second support strip”; [0043]; fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw’s device such that the conduit is provided with anti-kinking and/or anti-collapsing means, as taught by Mullejans, for the purpose of reducing the risk of twist 
Regarding claim 8, Santimaw does not disclose that the system comprises a conduit connection member which allows the conduit to be detachably connected to the collection bag. However, Mullejans teaches a system that comprises of a conduit connection member 10 which allows the conduit to be detachably connected to the collection bag 20 (Fig. 1 & 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw 's device such that the system comprises a conduit connection member which allows the conduit to be detachably connected to the collection bag, as taught by Mullejans, for the purpose of allowing for additional fecal collecting capacity such as nightly stools (Abstract), thus decreasing disturbances to the user and the caregiver during use ([0056]).
Claim 4-7 are rejected under 35 U.S.C. 103 as unpatentable over Santimaw in view of Mullejans, and further in view of Cisko (US 20140276501).
Regarding claim 4, Santimaw in view of Mullenjans discloses the fecal collection system of claim 1 as discussed above. However, Santimaw in view of Mullenjans does not disclose an attachment flange comprising of a first portion closest to the opening of the attachment member and a second portion further away from the opening than the first portion, said first portion being stiffer than said second portion.
However, Cisko teaches an analogous attachment flange 20 comprising of a first portion 32 (fig. 1-2; par. 19) closest to the opening of the attachment member (par. 8: 
Regarding claim 5, “an attachment flange formed as a 3D formed structure” is a product-by-process recitation. The method of production is independent of the patentability of a product. Santimaw in view of Mullejans does not disclose an attachment flange formed as a 3D formed structure.
However, any structure is inherently 3D. Cisko teaches that the attachment flange 20 is non-planar or 3D in structure (Par. 18; Fig. 1, 2). The applicant discloses 
Regarding claim 6, Santimaw in view of Mullejans does not disclose that the dorsal portion and/or a ventral portion of the attachment flange is/are higher than a central portion of the attachment flange. However, Cisko teaches an analogous attachment flange 20 having a ridge 32 with a tapering thickness (Par. 23; Fig. 3: “the thickness of the ridge is tapered between the apex 40 of the curved base 20 and the bottom 42 of the curved base 20”) where the dorsal portion 42 and/or a ventral portion 40 of the attachment flange 20 is/are higher than a central portion 24 of the attachment flange 20, thus providing “extra thickness to a part of the three-dimensional region of the wearer, such as, for example, the base of the gluteal cleft” (Par. 22; Fig. 4). Cisko further teaches that the custom-shaped curved base 20 better “approximate or conform to the natural size and shape (e.g., curvature or contour) of the desired region of the wearer’s body” (Par. 21; Fig. 4). Accordingly, Cisko is considered to teach that the dorsal portion 42 and/or a ventral portion 40 of the attachment flange 20 is/are higher 
Regarding claim 7, Santimaw in view of Mullejans does not disclose that the dorsal portion and/or a ventral portion of the attachment flange extend dorsally at least 12 mm from the dorsal/ventral portion of the opening 36 respectively. However, Cisko teaches an analogous attachment flange 20 with a variable width of the dorsal portion 42 and/or the ventral portion 40 of the attachment flange 20 in order to provide better coverage and conformity to the natural curvature of the perianal region and/or protection against the formation of sacral ulcers (Par. 21: “the width of the curved base, or portions thereof, may be varied (e.g., increased)”). One of ordinary skill in the art would recognize that adjusting the width of the attachment flange 20 to increase conformity of the attachment flange 20 and to increase or decrease the amount of skin covered by the attachment flange 20 can result in increased user comfort. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santimaw/Mullejans’s device such that a dorsal portion 42 and/or a ventral portion 40 of the attachment flange 20 extending dorsally at least 12 mm from the dorsal/ventral portion 40, 42 of the opening 36 respectively, as taught by Cisko, to 
Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Santimaw in view of Mullejans and further in view of Nielsen (US 6332879).
Regarding claim 10, Santimaw in view of Mullejans does not disclose an attachment flange provided with a groove on the skin contacting surface of said attachment flange, said groove encircling the opening, and said groove being filled with a liquid adhesive. However, Nielsen teaches an attachment flange 11 is provided with a groove 21 on the skin contacting surface of said attachment flange 11, said groove 21 encircling the opening (Page 9 col. 5 lines 62-64; Fig. 8), and said groove being filled with a liquid adhesive 7 (Page 11 col. 10 lines 13-21). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans’s device such that an attachment flange provided with a groove on the skin contacting surface of said attachment flange, said groove encircling the opening, and said groove being filled with a liquid adhesive, as taught by Nielsen, for the purpose of providing a better sealed adhesion of the attachment flange 11 around the desired region of the user’s body (Page 10 col. 7 lines 55-59).
Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Santimaw in view of Mullejans and further in view of Fattman (US 20050065486).
Regarding claim 11
However, Fattman teaches utilization of adhesives 0.03 inches or more in order “to adequately incorporate absorbent materials into their formulation” (Par. 14). The absorbent adhesives help to increase the strength of the bond to skin by absorbing perspiration (Par. 13). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans’s device such that the thickness of the adhesive is greater than 1mm, as taught by Fattman, for the purpose of increasing the strength of the bond to skin by incorporating adsorbent materials into the adhesive (Par. 14).
Claims 12-17 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Santimaw in view of Mullejans in view of Temple (US 5312384).
Regarding claim 12, Santimaw in view of Mullejans does not disclose an applicator, said applicator comprising a handle portion, an opening arranged at one end of the handle portion, said opening being arranged to allow the conduit to pass through the opening and a pressure applying surface arranged at the opening, said pressure applying surface being arranged to be suitable for pressing the attachment flange of the attachment member against the perianal skin of the Perineum and the Crena Ani of the user. However Temple teaches an applicator, said applicator comprising a handle portion 30, an opening 34 arranged at one end of the handle portion, said opening 34 being arranged to allow the conduit to pass through the opening 34 and a pressure applying surface 32 arranged at the opening 34, said pressure applying surface 32 being arranged to be suitable for pressing the attachment flange of the attachment member against the perianal skin of the Perineum and the Crena Ani of the user (Page 13 col. 5 lines 20-22). Therefore, it would have been obvious to one of ordinary skill in  being arranged to be suitable for pressing the attachment flange of the attachment member against the perianal skin of the Perineum and the Crena Ani of the user, as taught by Temple, for the purpose of allowing caregivers “to conveniently and securely attach” (Col. 2 line 44) the attachment flange to the peri-anal skin.
Regarding claim 13
Regarding claim 14, Santimaw in view of Mullejans does not disclose the ventral and a dorsal portion of the pressure applying surface is less than 13mm wide. However, Temple teaches that the “means for adjusting the size of the bearing surface so that the device may be used on patients displaying a wide range of anatomical variation” (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans’s device such that the ventral and a dorsal portion of the pressure applying surface is less than 13mm wide, as a matter of routine optimization and design, for the purpose of adapting the applicator to the desired body surface of the user (Fig. 19-23).
Regarding claim 15
Regarding claim 16, Santimaw in view of Mullejans does not disclose the applicator comprises a ventral top point (A) on a ventral portion of the pressure applying surface; a dorsal top point (B) on a dorsal portion of the pressure applying surface; a middle top point on a middle portion of the pressure applying surface in the ventral-dorsal direction (C), said middle top point being lower than the dorsal top point and/or the ventral top point; and where the angle formed between the lines CA and CB is between 115 and 170 degrees. However, Temple teaches that the “means for adjusting the size of the bearing surface so that the device may be used on patients displaying a wide range of anatomical variation” (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans’s device such that the applicator comprises a ventral top point (A) on a ventral portion of the pressure applying surface; a dorsal top point (B) on a dorsal portion of the pressure applying surface; a middle top point on a middle portion of the pressure applying surface in the ventral-dorsal direction (C), said middle top point being lower than the dorsal top point and/or the ventral top point; and where the angle formed between the lines CA and CB is between 115 and 170 degrees, as a matter of routine optimization and design, for the purpose of adapting the applicator to the desired body surface of the user (Fig. 19-23).
Regarding claim 17, Santimaw in view of Mullejans does not disclose that the pressure applying surface of the applicator is arranged to completely encircle the conduit during application of the attachment flange to the user. However Temple teaches an applicator, said applicator comprising a handle portion 30, an opening 34 arranged at one end of the handle portion, said opening 34 being arranged to allow the 

Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Santimaw/Mullejans/Temple, and further in view of Fenton (US 3825005).
Regarding claim 18, Santimaw/Mullejans/Temple discloses the faecal collection system of claim 12 as discussed above. However, Santimaw does not disclose a system comprising of a conduit connection member which allows the conduit to be detachably connected to the collection bag and that the conduit connection member is arranged at the second end of the conduit and is releaseably attached to the applicator. Mullejans discloses a fecal collection container or bag (Page 3, Par. 42) distal from the user for the purpose of aggregating fecal waste away from the user to reduce the chance of accidental spills and to offer caregivers better access to the fecal collection for testing and/or disposal.

However, Fenton teaches a conduit connection member 51, 52 which allows the conduit 44 to be detachably connected (Col. 6, lines 51-61) to the collection bag 50 (Fig. 6) so that the collection bag 50 “continually accepts discharge of fecal matter” until the collection bag 50 needs to be emptied. At which point, the collection bag 50 can be decoupled from the conduit 44 utilizing the conduit connection member 51, 52 (Col. 6, lines 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans/Temple’s device such that a system comprising of a conduit connection member which allows the conduit to be detachably connected to the collection bag and that the conduit connection member is arranged at the second end of the conduit and is releaseably attached to the applicator, as taught by Fenton, for the purpose of increasing the ease of the installation of the collection system to the user as well as the ease of disposal and/or testing of the collected feces (see Fenton’s col. 2 line 26-31).
Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Santimaw in view of Mullejans, and further in view of Webb (US 3626941).
Regarding claim 19, Santimaw in view of Mullejans does not disclose that the system comprises a fastening structure, said fastening structure comprising a waistband and a supporting strap arrangement arranged to press the attachment flange of the attachment member against the peri- anal skin of the user.
However, Webb teaches a system comprising of a fastening structure, said fastening structure comprising a waistband 15 and a supporting strap arrangement 14, 17 arranged to press the attachment flange 20 of the attachment member 10 against the peri- anal skin of the user (Page 5 col. 2 lines 31-43).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Santimaw/Mullejans’s device such that the system comprises a fastening structure, said fastening structure comprising a waistband and a supporting strap arrangement arranged to press the attachment flange of the attachment member against the peri- anal skin of the user, as taught by Webb, for the purpose of providing a comfortable positioning and securing attachment to anus of the user while providing a watertight seal (col. 1 line 38-46).

Conclusion                                                                                                                                                                                             
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785